Case: 14-30169      Document: 00512802155         Page: 1    Date Filed: 10/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-30169
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 14, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

STEVEN DEEM,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 5:13-CR-149-1


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Steven Deem pleaded guilty, pursuant to a written plea agreement, to
one count of distribution of child pornography in violation of 18 U.S.C.
§ 2252A(a)(2). After he stood convicted but before sentencing, Deem, who was
represented by the Federal Public Defender, moved pro se to withdraw his
guilty plea and to proceed pro se. Following a hearing, the district court denied




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30169    Document: 00512802155     Page: 2   Date Filed: 10/14/2014


                                 No. 14-30169

Deem’s motions and sentenced him above the advisory guidelines sentencing
range to 240 months of imprisonment and a lifetime term of supervised release.
      Now, Deem appeals, arguing that the district court erred in denying his
motion to proceed pro se, an error conceded by the Government. We review
claims concerning the right of self-representation de novo. United States v.
Jones, 421 F.3d 359, 363 (5th Cir. 2005). The record reflects that the district
court denied Deem’s motion because it found that he lacked the skill and
knowledge to represent himself competently. That a defendant’s decision to
represent himself may work to his detriment because he lacks the knowledge
or skills to represent himself competently is irrelevant “to the determination
whether he is competent to waive his right to counsel.” Godinez v. Moran, 509
U.S. 389, 400 (1993).       The record reflects that Deem knowingly and
intelligently waived his right to counsel, and he thus should have been allowed
to exercise his constitutional right of self-representation.    See Faretta v.
California, 422 U.S. 806, 815-21 (1975); United States v. Cano, 519 F.3d 512,
515-16 (5th Cir. 2008). Because this error requires reversal, see United States
v. Majors, 328 F.3d 791, 794 (5th Cir. 2003), we do not reach Deem’s challenge
to the reasonableness of his sentence, see United States v. Akpan, 407 F.3d 360,
377 n.62 (5th Cir. 2005).
      The district court’s denial of Deem’s motion to withdraw his guilty plea
has not been challenged by Deem on appeal. That issue has thus been waived,
see United States v. Banks, 624 F.3d 261, 264 (5th Cir. 2010), and Deem’s
conviction is AFFIRMED.      However, the right to self-representation does
extend to sentencing proceedings. See Cano, 519 F.3d at 515. Accordingly,
Deem’s sentence is VACATED, and the case is REMANDED to allow Deem a
chance to represent himself on resentencing.




                                       2